EXHIBIT 10.39

 

STOCKHOLDER AGREEMENT

 

AGREEMENT, dated as of May 1, 2005 (this “Agreement”), among Newton
Acquisition, Inc., a Delaware corporation (“Parent”), Newton Acquisition Merger
Sub, Inc., a Delaware corporation (“Merger Sub”), and each of the other parties
signatory hereto (each a “Stockholder” and collectively the “Stockholders”).

 

WHEREAS, Parent, Merger Sub and The Neiman Marcus Group, Inc., a Delaware
corporation (the “Company”), have entered into an Agreement and Plan of Merger,
dated as of the date hereof (the “Merger Agreement”; terms defined in the Merger
Agreement and not otherwise defined herein being used herein as therein
defined), pursuant to which, among other things, Merger Sub will merge with and
into the Company (the “Merger”) and each issued and outstanding share (other
than shares cancelled pursuant to Section 2.1 of the Merger Agreement or
Dissenting Shares) of Class A Common Stock, Class B Common Stock and Class C
Common Stock (“Common Stock”) will be converted into the right to receive the
Merger Consideration.

 

WHEREAS, as of May 1, 2005 the Stockholders owned of record and beneficially an
aggregate of 6,055,057 shares (and each Stockholder owned the number of such
shares set forth beside such Stockholder’s name on the signature page hereto) of
Class A Common Stock and Class B Common Stock (such Class A Common Stock and
Class B Stock, together with any other Class A Common Stock, Class B Common
Stock or Class C Common Stock acquired by any Stockholder by purchase or
otherwise, in each case from May 1, 2005 through the term of this Agreement, are
collectively referred to herein as the Stockholders’ “Subject Shares”).

 

WHEREAS, as a condition and inducement to Parent’s and Merger Sub’s willingness
to enter into the Merger Agreement, Parent has requested that the Stockholders
agree, and each of the Stockholders has agreed, to enter into this Agreement.

 

NOW, THEREFORE, the parties hereto agree as follows:

 

ARTICLE 1

VOTING AGREEMENT; GRANT OF PROXY

 

Section 1.1     Voting Agreement. a) Each Stockholder hereby agrees to vote all
Subject Shares that such Stockholder is entitled to vote at the time of any
vote, to approve and adopt the Merger Agreement and the Merger, at any meeting
of the stockholders of the Company, and at any adjournment thereof, at which the
Merger Agreement (or any amended version thereof) and the Merger are submitted
for the consideration and vote of the stockholders of the Company.

 

--------------------------------------------------------------------------------


 

(b)     Each Stockholder hereby agrees that it shall vote its Subject Shares
against, and shall not provide consents to, the approval of (i) any Acquisition
Proposal, (ii) any extraordinary dividend or distribution by the Company or any
subsidiary, (iii) any change in the capital structure of the Company or any
subsidiary (other than pursuant to the Merger Agreement) and (iv) any other
action that would reasonably be expected to, in any material respect, prevent,
impede, interfere with, delay, postpone, frustrate the purposes of or attempt to
discourage the transactions contemplated by the Merger Agreement.

 

(c)     Each Stockholder hereby agrees that any agreements among the
Stockholders or any of them (including the Smith/Lurie/Marks Family
Stockholders’ Agreement Re: The Neiman Marcus Group, Inc., dated September 1,
1999, among the Stockholders (the “Stockholders’ Agreement”)) which could be
construed to limit their respective rights to enter into this Agreement or
perform hereunder are amended to the full extent necessary to assure that
entering into this Agreement and performance hereunder are permitted under each
such agreement without breach thereof.

 

Section 1.2     Irrevocable Proxy. Each Stockholder hereby irrevocably and
unconditionally revokes any and all previous proxies granted with respect to its
Subject Shares. By entering into this Agreement, each Stockholder hereby
irrevocably and unconditionally grants a proxy appointing Parent as such
Stockholder’s attorney-in-fact and proxy, with full power of substitution, for
and in such Stockholder’s name, to vote, express, consent or dissent, or
otherwise to utilize such voting power in the manner contemplated by Section 1.1
as Parent or its proxy or substitute shall, in Parent’s sole discretion, deem
proper with respect to such Stockholder’s Subject Shares. The proxy granted by
such Stockholder pursuant to this Article 1 is coupled with an interest and is
irrevocable and is granted in consideration of Parent and Merger Sub entering
into this Agreement and the Merger Agreement and incurring certain related fees
and expenses. Each Stockholder shall perform such further acts and execute such
further documents as may be required to vest in Parent the sole power to vote
such Stockholder’s Subject Shares. Notwithstanding the foregoing, the proxy
granted by each Stockholder shall be revoked upon termination of this Agreement
in accordance with its terms.

 

ARTICLE 2

REPRESENTATIONS AND WARRANTIES OF STOCKHOLDERS

 

Each Stockholder, severally and not jointly, represents and warrants to Parent
and Merger Sub that:

 

Section 2.1     Authorization. a) If such Stockholder is not an individual, the
execution, delivery and performance by such Stockholder of this Agreement and
the consummation by such Stockholder of the transactions contemplated hereby are
within the corporate or similar powers of Stockholder and have been duly
authorized by all necessary corporate

 

--------------------------------------------------------------------------------


 

or similar action. This Agreement constitutes a valid and binding agreement of
such Stockholder.

 

(b)     If such Stockholder is married and the Subject Shares set forth on the
signature page hereto opposite such Stockholder’s name constitute community
property under applicable laws, this Agreement has been duly authorized,
executed and delivered by, and constitutes the valid and binding agreement of,
such Stockholder’s spouse. If this Agreement is being executed in a
representative or fiduciary capacity, the Person signing this Agreement has full
power and authority to enter into and perform this Agreement.

 

Section 2.2     Non-Contravention. The execution, delivery and performance by
such Stockholder of this Agreement and the consummation by such Stockholder of
the transactions contemplated hereby do not and shall not (i) if such
Stockholder is not an individual, violate any organizational documents of such
Stockholder, (ii) violate any applicable law, rule, regulation, judgment,
injunction, order or decree, (iii) require any consent or other action by any
Person under, constitute a default under, or give rise to any right of
termination, cancellation or acceleration or to a loss of any benefit to which
such Stockholder is entitled under any provision of any agreement or other
instrument binding on such Stockholder, (iv) result in the imposition of any
Lien on any asset of Stockholder or (v) violate any other agreement, arrangement
or instrument to which such Stockholder is a party or by which such Stockholder
(or any of its assets) is bound.

 

Section 2.3     Ownership of Subject Shares. Such Stockholder is the record and
beneficial owner of the Subject Shares, free and clear of any Lien and any other
limitation or restriction (including any restriction on the right to vote or
otherwise dispose of the Subject Shares) other than pursuant to the
Stockholders’ Agreement. Except for the Stockholders’ Agreement, none of the
Subject Shares is subject to any voting trust or other agreement, arrangement or
instrument with respect to the voting of such shares.

 

Section 2.4     Total Subject Shares. Except for the Subject Shares set forth
beside such Stockholder’s name on the signature page hereto or any beneficial
interest in Subject Shares that are set forth beside another Stockholder’s name
on the signature page hereto, and except for any options referred to in the
immediately following sentence, such Stockholder does not beneficially own any
(i) shares of capital stock or voting securities of the Company, (ii) securities
of the Company convertible into or exchangeable for shares of capital stock or
voting securities of the Company or (iii) options or other rights to acquire
from the Company any capital stock, voting securities or securities convertible
into or exchangeable for capital stock or voting securities of the Company. The
Stockholders collectively own options to acquire a number of shares of capital
stock of the Company which does not exceed 125,000 shares in the aggregate.

 

Section 2.5     Finder’s Fees. No investment banker, broker, finder or other
intermediary is entitled to a fee or commission from Parent, Merger Sub or the
Company in respect of this Agreement based upon any arrangement or agreement
made by or on behalf of such Stockholder.

 

--------------------------------------------------------------------------------


 

Section 2.6     Reliance by Parent and Merger Sub. Such Stockholder understands
and acknowledges that Parent and Merger Sub are entering into the Merger
Agreement in reliance upon such Stockholder’s execution and delivery of this
Agreement.

 

ARTICLE 3

COVENANTS OF STOCKHOLDERS

 

Each Stockholder hereby covenants and agrees that:

 

Section 3.1     No Interference; No Transfers. Except pursuant to the terms of
this Agreement, such Stockholder shall not, without the prior written consent of
Parent or Merger Sub, directly or indirectly, (i) grant any proxies or enter
into any voting trust or other agreement or arrangement with respect to the
voting of any Subject Shares in a manner inconsistent with the terms of this
Agreement, (ii) voluntarily take any action that would or is reasonably likely
to (A) make any representation or warranty contained herein untrue or incorrect
in any material respect or (B) have the effect in any material respect of
preventing such Stockholder from performing its obligations under this Agreement
or (iii) voluntarily sell, assign, transfer, encumber or otherwise dispose of,
or enter into any contract, option or other arrangement or understanding with
respect to the direct or indirect sale, assignment, transfer, encumbrance or
other disposition of, any Subject Shares during the term of this Agreement
except for transfers (A) to any person or entity who is subject to this
Agreement or who becomes bound hereby as a Stockholder by operation of law or by
becoming party to and being bound by the terms of this Agreement as a
Stockholder incident to such transfer or (B) to charitable organizations,
provided such shares constitute, in the aggregate (including all shares so
transferred to charitable organizations by all Stockholders from the date
hereof), not more than 250,000 shares of the outstanding Class A Common Stock
and Class B Common Stock (the “Cap”), and provided further that any shares
transferred to any charitable organization on the terms and conditions of clause
(iii)(A) above shall not be counted toward the Cap. For purposes of this
Section 3.1, the term “sell” or “sale” or any derivatives thereof shall include
(i) a sale, transfer or disposition of record or beneficial ownership, or both
and (ii) a short sale with respect to Common Stock or substantially identical
property, entering into or acquiring an offsetting derivative contract with
respect to Common Stock or substantially identical property, entering into or
acquiring a futures or forward contract to deliver Common Stock or substantially
identical property or entering into any transaction that has the same effect as
any of the foregoing.

 

Section 3.2     Other Transactions. Such Stockholder shall not, directly or
indirectly, (i) take any action to solicit or initiate any Acquisition Proposal
or (ii) engage in negotiations with, or disclose any nonpublic information
relating to the Company or any of its subsidiaries or afford access to the
properties, books or records of the Company or any of its subsidiaries to, any
Person that may be considering making, or has made, an Acquisition Proposal or
has agreed to endorse an Acquisition Proposal. Such Stockholder shall promptly
notify Parent and Merger Sub after receipt of an Acquisition Proposal or any
request for nonpublic information relating to the Company or any of its
subsidiaries

 

--------------------------------------------------------------------------------


 

or for access to the properties, books or records of the Company or any of its
subsidiaries by any Person that may be considering making, or has made, an
Acquisition Proposal and shall advise Merger Sub of the status and material
details of any such Acquisition Proposal or request.

 

Section 3.3     Appraisal Rights. Such Stockholder shall not exercise any rights
(including, without limitation, under Section 262 of the General Corporation Law
of the State of Delaware) to demand appraisal of any Subject Shares which may
arise with respect to the Merger.

 

Section 3.4     Further Assurances. Parent, Merger Sub and each Stockholder
shall each execute and deliver, or cause to be executed and delivered, all
further documents and instruments and use its reasonable best efforts to take,
or cause to be taken, all actions and to do, or cause to be done, all things
necessary, proper or advisable under applicable laws and regulations, to
consummate and make effective the transactions contemplated by this Agreement.

 

ARTICLE 4

MISCELLANEOUS

 

Section 4.1     Amendments; Termination. Any provision of this Agreement may be
amended or waived if, but only if, such amendment or waiver is in writing and is
signed, in the case of an amendment, by each party to this Agreement or in the
case of a waiver, by the party against whom the waiver is to be effective. This
Agreement shall terminate on the earlier of (i) the Effective Time and (ii) the
date of termination of the Merger Agreement in accordance with its terms;
provided that this Article 4 shall survive any such termination.

 

Section 4.2     Expenses. All costs and expenses incurred in connection with
this Agreement shall be paid by the party incurring such cost or expense.

 

Section 4.3     Successors and Assigns. The provisions of this Agreement shall
be binding upon and inure to the benefit of the parties hereto and their
respective successors and assigns; provided that no party may assign, delegate
or otherwise transfer any of its rights or obligations under this Agreement
without the consent of the other parties hereto, except that each of Parent and
Merger Sub may transfer or assign its rights and obligations to any Affiliate of
Parent; provided further that no such transfer or assignment shall relieve
Parent or Merger Sub of its obligations hereunder.

 

Section 4.4     Governing Law. This Agreement and all other matters related to
or arising from this Agreement shall construed in accordance with and governed
by the laws of the State of Delaware.

 

Section 4.5     Counterparts; Effectiveness. This Agreement may be signed in any
number of counterparts, each of which shall be an original, with the same effect
as if the

 

--------------------------------------------------------------------------------


 

signatures thereto and hereto were upon the same instrument. This Agreement
shall become effective when each party hereto shall have received counterparts
hereof signed by all of the other parties hereto.

 

Section 4.6     Severability. If any term, provision or covenant of this
Agreement is held by a court of competent jurisdiction or other authority to be
invalid, void or unenforceable, the remainder of the terms, provisions and
covenants of this Agreement shall remain in full force and effect and shall in
no way be affected, impaired or invalidated.

 

Section 4.7     Interpretation. The headings contained in this Agreement are for
convenience of reference purposes only and shall not affect in any way the
meaning or interpretation of this Agreement. Whenever the words “include,”
“includes,” or “including” are used in this Agreement, they shall be deemed to
be followed by the words “without limitation.” Other than Section 1.1(c), this
Agreement is an agreement between each of the Stockholders, on the one hand, and
the Parent and Merger Sub, on the other hand, and is not an agreement among the
Stockholders.

 

Section 4.8     Specific Performance. The parties hereto agree that irreparable
damage would occur in the event any provision of this Agreement is not performed
in accordance with the terms hereof and that the parties shall be entitled to
specific performance of the terms hereof in addition to any other remedy to
which they are entitled at law or in equity. It is accordingly agreed that each
party hereto will waive, in any action for specific performance, the defense of
adequacy of a remedy at law.

 

Section 4.9     Acknowledgment. Each of Parent and Merger Sub acknowledges that
each Stockholder signs solely in its capacity as the record and/or beneficial
(as applicable) owner of the Subject Shares and nothing herein shall limit or
affect any actions taken by such Stockholder, or require such Stockholder to
take any action, in his or her capacity as an officer or director of the Company
including to disclose information acquired solely in his or her capacity as an
officer or director.

 

Section 4.10     Merger Agreement. The obligations of the Stockholders hereunder
are subject to there not having been any change, by amendment or waiver, by any
party to the Merger Agreement to the material terms of the Merger Agreement in a
manner materially adverse to the Stockholders without the prior written consent
of Stockholders holding a majority of the Subject Shares. For purposes of this
Section 4.10, each of the following changes, by amendment or waiver (as
applicable), in the following terms and conditions of the Merger Agreement which
require the Company’s consent shall, without excluding other possibilities, be
deemed to be a change to the material terms of the Merger Agreement in a manner
materially adverse to the Stockholders: (A) a change in the Termination Date;
(B) a change which decreases the Merger Consideration; (C) a change to the form
of Merger Consideration (other than by adding consideration); and (D) an
imposition of any condition to the Merger in addition to those set forth in the
Merger Agreement.

 

--------------------------------------------------------------------------------

 


 

[signatures follow]

 

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed as of the day and year first above written.

 

 

 

 

NEWTON ACQUISITION, INC.

 

 

 

 

 

 

 

 

 

By:

 

/s/ Jonathan Coslet

 

Name:

 

Jonathan Coslet

 

Title:

 

Senior Vice President

 

 

 

 

 

 

 

 

 

By:

 

/s/Kewsong Lee

 

Name:

 

Kewsong Lee

 

Title:

 

Senior Vice President

 

 

 

 

 

 

 

 

 

 

 

NEWTON ACQUISITION MERGER SUB, INC.

 

 

 

 

 

 

 

 

 

By:

 

/s/ Jonathan Coslet

 

Name:

 

Jonathan Coslet

 

Title:

 

Senior Vice President

 

 

 

 

 

 

 

 

 

By:

 

/s/ Kewsong Lee

 

Name:

 

Kewsong Lee

 

Title:

 

Senior Vice President





 

 

Class of Common
Stock

 

Subject Shares Owned

 

STOCKHOLDERS

 

 

 

 

 

Class B

 

244,206

 

/s/ Richard A. Smith

 

 

 

 

Richard A. Smith

 

 

 

 

 

Class B

 

267,778

 

/s/ Susan F. Smith

 

 

 

 

Susan F. Smith

 

 

 

 

 

Class B

 

621,464

 

/s/ Nancy L. Marks

 

 

 

 

Nancy L. Marks

 

 

 

 

 

Class B

 

174,418

 

/s/ Amy Smith Berylson

 

 

 

 

Amy Smith Berylson

 

--------------------------------------------------------------------------------


 

Class B

 

96

 

/s/ John G. Berylson

 

 

 

 

John G. Berylson

 

 

 

 

 

Class B

 

6,685

 

/s/ Jennifer L.Berylson

 

 

 

 

Jennifer L. Berylson

 

 

 

 

 

Class B

 

144,463

 

/s/ Robert A. Smith

 

 

 

 

Robert A. Smith

Class A

 

7,980

 

 

 

 

 

 

 

Class B

 

156,056

 

/s/ Debra Smith Knez

 

 

 

 

Debra Smith Knez

 

 

 

 

 

Class B

 

5,287

 

/s/ Brian J. Knez

 

 

 

 

Brian J. Knez

Class A

 

8,491

 

 

 

 

 

 

 

Class B

 

13,039

 

/s/ Cathy J. Lurie

 

 

 

 

Cathy J. Lurie

 

 

 

 

 

Class B

 

144,627

 

/s/ Jeffrey R. Lurie

 

 

 

 

Jeffrey R. Lurie

 

 

 

 

 

 

 

 

 

 

Class B

 

3,205

 

PHILADELPHIA EAGLES, INC.

 

 

 

 

/s/ Jeffrey R. Lurie

 

 

 

 

Jeffrey R. Lurie

 

 

 

 

 

Class B

 

10,028

 

/s/ Jeffrey R. Lurie

 

 

 

 

Jeffrey R. Lurie, as Guardian of Julian M.J. Lurie

 

 

 

 

 

Class B

 

10,028

 

/s/ Jeffrey R. Lurie

 

 

 

 

Jeffrey R. Lurie, as Guardian of Milena C. Lurie

 

 

 

 

 

Class B

 

189,770

 

SMITH MANAGEMENT COMPANY TRUST

 

 

 

 

 

 

 

 

 

/s/ Richard A. Smith

 

 

 

 

Richard A. Smith, Trustee

 

 

 

 

 

 

 

 

 

/s/ Mark D. Balk

 

 

 

 

Mark D. Balk, Trustee

 

--------------------------------------------------------------------------------


 

Class B

 

86,991

 

MARIAN REALTY COMPANY TRUST

 

 

 

 

 

 

 

 

 

 

 

 

 

 

/s/ Richard A. Smith

 

 

 

 

Richard A. Smith, Trustee

 

 

 

 

 

 

 

 

 

/s/ Nancy L. Marks

 

 

 

 

Nancy L. Marks, Trustee

 

 

 

 

 

 

 

 

 

/s/ Mark D. Balk

 

 

 

 

Mark D. Balk, Trustee

 

 

 

 

 

 

 

 

 

 

Class B

 

144,301

 

SUSAN F. SMITH GRANTOR RETAINED ANNUITY TRUST — 15 YEARS

 

 

 

 

 

 

 

 

 

 

 

 

 

 

/s/ Susan F. Smith

 

 

 

 

Susan F. Smith, as Trustee and not individually

 

 

 

 

 

 

 

 

 

/s/ Richard A. Smith

 

 

 

 

Richard A. Smith, as Trustee and not individually

 

 

 

 

 

 

 

 

 

 

Class B

 

28,997

 

SUSAN F. SMITH GRANTOR RETAINED ANNUITY TRUST — 7 YEARS f/b/o AMY SMITH BERYLSON

 

 

 

 

 

 

 

 

 

 

 

 

 

 

/s/ Amy Smith Berylson

 

 

 

 

Amy Smith Berylson, as Trustee and not individually

 

 

 

 

 

 

 

 

 

/s/ Mark D. Balk

 

 

 

 

Mark D. Balk, as Trustee and not individually

 

 

 

 

 

 

 

 

 

 

Class B

 

28,997

 

SUSAN F. SMITH GRANTOR RETAINED ANNUITY TRUST — 7 YEARS f/b/o ROBERT A. SMITH

 

 

 

 

 

 

 

 

 

 

 

 

 

 

/s/ Robert A. Smith

 

 

 

 

Robert A. Smith, as Trustee and not individually

 

 

 

 

 

 

 

 

 

/s/ Mark D. Balk

 

 

 

 

Mark D. Balk, as Trustee and not individually

 

--------------------------------------------------------------------------------


 

Class B

 

28,997

 

SUSAN F. SMITH GRANTOR RETAINED ANNUITY TRUST — 7 YEARS f/b/o DEBRA SMITH KNEZ

 

 

 

 

 

 

 

 

 

 

 

 

 

 

/s/ Debra Smith Knez

 

 

 

 

Debra Smith Knez, as Trustee and not individually

 

 

 

 

 

 

 

 

 

/s/Mark D. Balk

 

 

 

 

Mark D. Balk, as Trustee and not individually

 

 

 

 

 

 

 

 

 

 

Class B

 

39,090

 

SUSAN F. SMITH GRANTOR RETAINED ANNUITY TRUST — 5 YEARS f/b/o AMY SMITH BERYLSON

 

 

 

 

 

 

 

 

 

 

 

 

 

 

/s/ Amy Smith Berylson

 

 

 

 

Amy Smith Berylson, as Trustee and not individually

 

 

 

 

 

 

 

 

 

/s/ Mark D. Balk

 

 

 

 

Mark D. Balk, as Trustee and not individually

 

 

 

 

 

 

 

 

 

 

Class B

 

39,091

 

SUSAN F. SMITH GRANTOR RETAINED ANNUITY TRUST — 5 YEARS f/b/o ROBERT A. SMITH

 

 

 

 

 

 

 

 

 

 

 

 

 

 

/s/ Robert A. Smith

 

 

 

 

Robert A. Smith, as Trustee and not individually

 

 

 

 

 

 

 

 

 

/s/ Mark D. Balk

 

 

 

 

Mark D. Balk, as Trustee and not individually

 

--------------------------------------------------------------------------------


 

Class B

 

39,090

 

SUSAN F. SMITH GRANTOR RETAINED ANNUITY TRUST — 5 YEARS f/b/o DEBRA SMITH KNEZ

 

 

 

 

 

 

 

 

 

 

 

 

 

 

/s/ Debra Smith Knez

 

 

 

 

Debra Smith Knez, as Trustee and not individually

 

 

 

 

 

 

 

 

 

/s Mark D. Balk

 

 

 

 

Mark D. Balk, as Trustee and not individually

 

 

 

 

 

 

 

 

 

 

Class B

 

59,529

 

AMY SMITH BERYLSON GRANTOR RETAINED ANNUITY TRUST

 

 

 

 

 

 

 

 

 

 

 

 

 

 

/s/ Amy Smith Berylson

 

 

 

 

Amy Smith Berylson, as Trustee and not individually

 

 

 

 

 

 

 

 

 

/s/ John G. Berylson

 

 

 

 

John G. Berylson, as Trustee and not individually

 

 

 

 

 

 

 

 

 

 

Class B

 

18,078

 

AMY SMITH BERYLSON 1998 GRANTOR RETAINED ANNUITY TRUST f/b/o JENNIFER L.
BERYLSON

 

 

 

 

 

 

 

 

 

 

 

 

 

 

/s/ John G. Berylson

 

 

 

 

John G. Berylson, as Trustee and not individually

 

 

 

 

 

 

 

 

 

/s/ Mark D. Balk

 

 

 

 

Mark D. Balk, as Trustee and not individually

 

 

 

 

 

 

 

 

 

 

Class B

 

18,078

 

AMY SMITH BERYLSON 1998 GRANTOR RETAINED ANNUITY TRUST f/b/o JAMES T. BERYLSON

 

 

 

 

 

 

 

 

 

 

 

 

 

 

/s/ John G. Berylson

 

 

 

 

John G. Berylson, as Trustee and not individually

 

 

 

 

 

 

 

 

 

/s/ Mark D. Balk

 

 

 

 

Mark D. Balk, as Trustee and not individually

 

--------------------------------------------------------------------------------


 

Class B

 

18,078

 

AMY SMITH BERYLSON 1998 GRANTOR RETAINED ANNUITY TRUST f/b/o ELIZABETH S.
BERYLSON

 

 

 

 

 

 

 

 

 

 

 

 

 

 

/s/ John G. Berylson

 

 

 

 

John G. Berylson, as Trustee and not individually

 

 

 

 

 

 

 

 

 

/s/ Mark D. Balk

 

 

 

 

Mark D. Balk, as Trustee and not individually

 

 

 

 

 

 

 

 

 

 

Class B

 

5,376

 

J-J-E 1988 TRUST f/b/o JENNIFER L. BERYLSON U/D/T dated 11/1/88

 

 

 

 

 

 

 

 

 

 

 

 

 

 

/s/ John G. Berylson

 

 

 

 

John G. Berylson, as Trustee and not individually

 

 

 

 

 

 

 

 

 

/s/ Mark D. Balk

 

 

 

 

Mark D. Balk, as Trustee and not individually

 

 

 

 

 

 

 

 

 

 

Class B

 

5,376

 

J-J-E 1988 TRUST f/b/o ELIZABETH S. BERYLSON U/D/T dated 11/1/88

 

 

 

 

 

 

 

 

 

 

 

 

 

 

/s/ John G. Berylson

 

 

 

 

John G. Berylson, as Trustee and not individually

 

 

 

 

 

 

 

 

 

/s/ Mark D. Balk

 

 

 

 

Mark D. Balk, as Trustee and not individually

 

--------------------------------------------------------------------------------


 

Class B

 

5,376

 

J-J-E 1988 TRUST f/b/o JAMES T. BERYLSON U/D/T dated 11/1/88

 

 

 

 

 

 

 

 

 

 

 

 

 

 

/s/ John G. Berylson

 

 

 

 

John G. Berylson, as Trustee and not individually

 

 

 

 

 

 

 

 

 

/s/ Mark D. Balk

 

 

 

 

Mark D. Balk, as Trustee and not individually

 

 

 

 

 

 

 

 

 

 

Class B

 

52,360

 

ROBERT A. SMITH GRANTOR RETAINED ANNUITY TRUST

 

 

 

 

 

 

 

 

 

 

 

 

 

 

/s/ Robert A. Smith

 

 

 

 

Robert A. Smith, as Trustee and not individually

 

 

 

 

 

 

 

 

 

/s/ Dana A. Weiss

 

 

 

 

Dana A. Weiss, as Trustee and not individually

 

 

 

 

 

 

 

 

 

 

Class B

 

16,070

 

ROBERT A. SMITH 1998 GRANTOR RETAINED ANNUITY TRUST f/b/o MADELEINE W. SMITH

 

 

 

 

 

 

 

 

 

 

 

 

 

 

/s/ Dana A. Weiss

 

 

 

 

Dana A. Weiss, as Trustee and not individually

 

 

 

 

 

 

 

 

 

/s/ Mark D. Balk

 

 

 

 

Mark D. Balk, as Trustee and not individually

 

 

 

 

 

 

 

 

 

 

Class B

 

16,069

 

ROBERT A. SMITH 1998 GRANTOR RETAINED ANNUITY TRUST f/b/o RYAN A. SMITH

 

 

 

 

 

 

 

 

 

 

 

 

 

 

/s/ Dana A. Weiss

 

 

 

 

Dana A. Weiss, as Trustee and not individually

 

 

 

 

 

 

 

 

 

/s/ Mark D. Balk

 

 

 

 

Mark D. Balk, as Trustee and not individually

 

--------------------------------------------------------------------------------


 

Class B

 

16,069

 

ROBERT A. SMITH 1998 GRANTOR RETAINED ANNUITY TRUST f/b/o JACKSON A. SMITH

 

 

 

 

 

 

 

 

 

 

 

 

 

 

/s/ Dana A. Weiss

 

 

 

 

Dana A. Weiss, as Trustee and not individually

 

 

 

 

 

 

 

 

 

/s/ Mark D. Balk

 

 

 

 

Mark D. Balk, as Trustee and not individually

 

 

 

 

 

 

 

 

 

 

Class B

 

4,741

 

ROBERT SMITH AND DANA WEISS 1994 CHILDREN’S TRUST f/b/o MADELEINE W. SMITH U/D/T
dated 12/1/94

 

 

 

 

 

 

 

 

 

 

 

 

 

 

/s/ Dana A. Weiss

 

 

 

 

Dana A. Weiss, as Trustee and not individually

 

 

 

 

 

 

 

 

 

/s/ Mark D. Balk

 

 

 

 

Mark D. Balk, as Trustee and not individually

 

 

 

 

 

 

 

 

 

 

Class B

 

4,741

 

ROBERT SMITH AND DANA WEISS 1994 CHILDREN’S TRUST f/b/o RYAN A. SMITH U/D/T
dated 12/1/94

 

 

 

 

 

 

 

 

 

 

 

 

 

 

/s/ Dana A. Weiss

 

 

 

 

Dana A. Weiss, as Trustee and not individually

 

 

 

 

 

 

 

 

 

/s/ Mark D. Balk

 

 

 

 

Mark D. Balk, as Trustee and not individually

 

--------------------------------------------------------------------------------


 

Class B

 

4,741

 

ROBERT SMITH AND DANA WEISS 1994 CHILDREN’S TRUST f/b/o JACKSON A. SMITH U/D/T
dated 12/1/94

 

 

 

 

 

 

 

 

 

 

 

 

 

 

/s/ Dana A. Weiss

 

 

 

 

Dana A. Weiss, as Trustee and not individually

 

 

 

 

 

 

 

 

 

/s/ Mark D. Balk

 

 

 

 

Mark D. Balk, as Trustee and not individually

 

 

 

 

 

 

 

 

 

 

Class B

 

36,594

 

DEBRA SMITH KNEZ GRANTOR RETAINED ANNUITY TRUST

 

 

 

 

 

 

 

 

 

 

 

 

 

 

/s/ Debra Smith Knez

 

 

 

 

Debra Smith Knez, as Trustee and not individually

 

 

 

 

 

 

 

 

 

/s/ Brian J. Knez

 

 

 

 

Brian J. Knez, as Trustee and not individually

 

 

 

 

 

 

 

 

 

 

Class B

 

23,803

 

DEBRA SMITH KNEZ 1998 GRANTOR RETAINED ANNUITY TRUST f/b/o JESSICA M. KNEZ

 

 

 

 

 

 

 

 

 

 

 

 

 

 

/s/ Brian J. Knez

 

 

 

 

Brian J. Knez, as Trustee and not individually

 

 

 

 

 

 

 

 

 

/s/ Mark D. Balk

 

 

 

 

Mark D. Balk, as Trustee and not individually

 

--------------------------------------------------------------------------------


 

Class B

 

23,802

 

DEBRA SMITH KNEZ 1998 GRANTOR RETAINED ANNUITY TRUST f/b/o ANDREW P. KNEZ

 

 

 

 

 

 

 

 

 

 

 

 

 

 

/s/ Brian J. Knez

 

 

 

 

Brian J. Knez, as Trustee and not individually

 

 

 

 

 

 

 

 

 

/s/ Mark D. Balk

 

 

 

 

Mark D. Balk, as Trustee and not individually

 

 

 

 

 

 

 

 

 

 

Class B

 

6,199

 

DEBRA AND BRIAN KNEZ 1988 CHILDREN’S TRUST f/b/o JESSICA M. KNEZ U/D/T dated
11/1/88

 

 

 

 

 

 

 

 

 

 

 

 

 

 

/s/ Brian J. Knez

 

 

 

 

Brian J. Knez, as Trustee and not individually

 

 

 

 

 

 

 

 

 

/s/ Mark D. Balk

 

 

 

 

Mark D. Balk, as Trustee and not individually

 

 

 

 

 

 

 

 

 

 

Class B

 

6,199

 

DEBRA AND BRIAN KNEZ 1988 CHILDREN’S TRUST f/b/o ANDREW P. KNEZ U/D/T dated
11/1/88

 

 

 

 

 

 

 

 

 

 

 

 

 

 

/s/ Brian J. Knez

 

 

 

 

Brian J. Knez, as Trustee and not individually

 

 

 

 

 

 

 

 

 

/s/ Mark D. Balk

 

 

 

 

Mark D. Balk, as Trustee and not individually

 

 

 

 

 

 

 

 

 

 

Class B

 

974,134

 

TRUST U/W/O PHILIP SMITH f/b/o RICHARD A. SMITH

 

 

 

 

 

 

 

 

 

 

 

 

 

 

/s/Nancy L. Marks

 

 

 

 

Nancy L. Marks, as Trustee and not Individually

 

 

 

 

 

 

 

 

 

/s/ Richard A. Smith

 

 

 

 

Richard A. Smith, as Trustee and not individually

 

--------------------------------------------------------------------------------


 

Class B

 

974,134

 

TRUST U/W/O PHILIP SMITH f/b/o NANCY L. MARKS

 

 

 

 

 

 

 

 

 

 

 

 

 

 

/s/ Nancy L. Marks

 

 

 

 

Nancy L. Marks, as Trustee and not individually

 

 

 

 

 

 

 

 

 

/s/ Richard A. Smith

 

 

 

 

Richard A. Smith, as Trustee and not individually

 

 

 

 

 

 

 

 

 

 

Class B

 

183,793

 

C-J-P TRUST f/b/o CATHY LURIE U/I/T dated 12/10/73

 

 

 

 

 

 

 

 

 

 

 

 

 

 

/s/ Richard A. Smith

 

 

 

 

Richard A. Smith, as Trustee and not individually

 

 

 

 

 

 

 

 

 

/s/ Cathy J. Lurie

 

 

 

 

Cathy J. Lurie, as Trustee and not individually

 

 

 

 

 

 

 

 

 

 

Class B

 

183,793

 

C-J-P TRUST f/b/o PETER LURIE U/I/T dated 12/10/73

 

 

 

 

 

 

 

 

 

 

 

 

 

 

/s/ Richard A. Smith

 

 

 

 

Richard A. Smith, as Trustee and not individually

 

 

 

 

 

 

 

 

 

/s/ Cathy J. Lurie

 

 

 

 

Cathy J. Lurie, as Trustee and not individually

 

--------------------------------------------------------------------------------


 

Class B

 

24,104

 

RICHARD A. SMITH 1976 TRUST f/b/o AMY SMITH BERYLSON U/D/T dated 12/16/76

 

 

 

 

 

 

 

 

 

 

 

 

 

 

/s/ Susan F. Smith

 

 

 

 

Susan F. Smith a/k/a Susan M. Smith, as Trustee and not individually

 

 

 

 

 

 

 

 

 

 

Class B

 

48,208

 

RICHARD A. SMITH 1976 TRUST f/b/o DEBRA SMITH KNEZ U/D/T dated 12/16/76

 

 

 

 

 

 

 

 

 

 

 

 

 

 

/s/ Susan F. Smith_

 

 

 

 

Susan F. Smith a/k/a Susan M. Smith, as Trustee and not individually

 

 

 

 

 

 

 

 

 

 

Class B

 

48,208

 

RICHARD A. SMITH 1976 TRUST f/b/o ROBERT A. SMITH U/D/T dated 12/16/76

 

 

 

 

 

 

 

 

 

 

 

 

 

 

/s/ Susan F. Smith

 

 

 

 

Susan F. Smith a/k/a Susan M. Smith, as Trustee and not individually

 

 

 

 

 

 

 

 

 

 

Class B

 

12,052

 

MARIAN SMITH D-R-A 1976 TRUST f/b/o AMY SMITH BERYLSON U/D/T dated 12/16/76

 

 

 

 

 

 

 

 

 

 

 

 

 

 

/s/ Susan F. Smith

 

 

 

 

Susan F. Smith a/k/a Susan M. Smith, as Trustee and not individually

 

 

 

 

 

 

 

 

 

 

Class B

 

24,104

 

MARIAN SMITH D-R-A 1976 TRUST f/b/o DEBRA SMITH KNEZ U/D/T dated 12/16/76

 

 

 

 

 

 

 

 

 

 

 

 

 

 

/s/ Susan F. Smith

 

 

 

 

Susan F. Smith a/k/a Susan M. Smith, as Trustee and not individually

 

 

 

 

 

 

 

 

 

 

Class B

 

24,104

 

MARIAN SMITH D-R-A 1976 TRUST f/b/o ROBERT A. SMITH U/D/T dated 12/16/76

 

 

 

 

 

 

 

 

 

 

 

 

 

 

/s/ Susan F. Smith

 

 

 

 

Susan F. Smith a/k/a Susan M. Smith, as Trustee and not individually

 

--------------------------------------------------------------------------------


 

Class B

 

96,416

 

NANCY LURIE MARKS 1976 TRUST f/b/o CATHY J. LURIE U/D/T dated 12/16/76

 

 

 

 

 

 

 

 

 

 

 

 

 

 

/s/ Mark D. Balk

 

 

 

 

Mark D. Balk, as Trustee and not individually

 

 

 

 

 

 

 

 

 

/s/ Darline M. Lewis

 

 

 

 

Darline M. Lewis, as Trustee and not individually

 

 

 

 

 

 

 

 

 

 

Class B

 

96,416

 

NANCY LURIE MARKS 1976 TRUST f/b/o PETER A. LURIE U/D/T dated 12/16/76

 

 

 

 

 

 

 

 

 

 

 

 

 

 

/s/ Mark D. Balk

 

 

 

 

Mark D. Balk, as Trustee and not individually

 

 

 

 

 

 

 

 

 

/s/ Darline M. Lewis

 

 

 

 

Darline M. Lewis, as Trustee and not individually

 

 

 

 

 

 

 

 

 

 

Class B

 

48,208

 

MARIAN SMITH J-C-P 1976 TRUST f/b/o CATHY J. LURIE U/D/T dated 12/16/76

 

 

 

 

 

 

 

 

 

 

 

 

 

 

/s/ Nancy Lurie Marks

 

 

 

 

Nancy Lurie Marks, as Trustee and not individually

 

 

 

 

 

 

 

 

 

 

Class B

 

48,208

 

MARIAN SMITH J-C-P 1976 TRUST f/b/o PETER A. LURIE U/D/T dated 12/16/76

 

 

 

 

 

 

 

 

 

 

 

 

 

 

/s/ Nancy Lurie Marks

 

 

 

 

Nancy Lurie Marks, as Trustee and not individually

 

--------------------------------------------------------------------------------


 

Class B

 

20,058

 

RICHARD A. SMITH FAMILY TRUST U/W/O MARIAN J. SMITH f/b/o DEBRA SMITH KNEZ

 

 

 

 

 

 

 

 

 

 

 

 

 

 

/s/ Richard A. Smith

 

 

 

 

Richard A. Smith, as Trustee and not individually

 

 

 

 

 

 

 

 

 

/s/ Nancy L. Marks

 

 

 

 

Nancy L. Marks, as Trustee and not individually

 

 

 

 

 

 

 

 

 

 

Class B

 

30,074

 

PETER A. LURIE TRUST U/W/O MARIAN J. SMITH

 

 

 

 

 

 

 

 

 

 

 

 

 

 

/s/ Nancy L. Marks

 

 

 

 

Nancy L. Marks, as Trustee and not individually

 

 

 

 

 

 

 

 

 

/s/ Richard A. Smith

 

 

 

 

Richard A. Smith, as Trustee and not individually

 

 

 

 

 

 

 

 

 

 

Class B

 

10,388

 

A-D-R CHARITABLE FOUNDATION AND TRUST U/D/T dated 11/1/68

 

 

 

 

 

 

 

 

 

 

 

 

 

 

/s/ Susan F. Smith

 

 

 

 

Susan F. Smith a/k/a Susan M. Smith, as Trustee and not individually

 

 

 

 

 

 

 

 

 

/s/ Mark D. Balk

 

 

 

 

Mark D. Balk, as Trustee and not individually

 

 

 

 

 

 

 

 

 

 

Class B

 

59,669

 

MORRIS J. LURIE FAMILY TRUST U/I/T dated 4/15/58 f/b/o CATHY J. LURIE, ET AL?

 

 

 

 

 

 

 

 

 

 

 

 

 

 

/s/ Nancy L. Marks

 

 

 

 

Nancy L. Marks, as Trustee and not individually

 

 

 

 

 

 

 

 

 

/s/ Richard A. Smith

 

 

 

 

Richard A. Smith, as Trustee and not individually

 

--------------------------------------------------------------------------------


 

Class B

 

59,669

 

MORRIS J. LURIE FAMILY TRUST U/I/T dated 4/15/58 f/b/o PETER A. LURIE, ET AL

 

 

 

 

 

 

 

 

 

 

 

 

 

 

/s/ Nancy L. Marks_

 

 

 

 

Nancy L. Marks, as Trustee and not individually

 

 

 

 

 

 

 

 

 

/s/ Richard A. Smith

 

 

 

 

Richard A. Smith, as Trustee and not individually

 

 

 

 

 

 

 

 

 

 

Class B

 

48,208

 

AMY SMITH BERYLSON 1978 INSURANCE TRUST

 

 

 

 

 

 

 

 

 

 

 

 

 

 

/s/ Amy Smith Berylson

 

 

 

 

Amy Smith Berylson, as Trustee and not individually

 

 

 

 

 

 

 

 

 

/s/ Mark D. Balk

 

 

 

 

Mark D. Balk, as Trustee and not individually

 

 

 

 

 

 

 

 

 

 

Class B

 

48,208

 

ROBERT A. SMITH 1978 INSURANCE TRUST

 

 

 

 

 

 

 

 

 

 

 

 

 

 

/s/ Robert A. Smith

 

 

 

 

Robert A. Smith, as Trustee and not individually

 

 

 

 

 

 

 

 

 

/s/ Mark D. Balk

 

 

 

 

Mark D. Balk, as Trustee and not individually

 

 

 

 

 

 

 

 

 

 

Class B

 

48,208

 

DEBRA SMITH KNEZ 1978 INSURANCE TRUST

 

 

 

 

 

 

 

 

 

 

 

 

 

 

/s/ Debra Smith Knez

 

 

 

 

Debra Smith Knez, as Trustee and not individually

 

 

 

 

 

 

 

 

 

/s/ Mark D. Balk

 

 

 

 

Mark D. Balk, as Trustee and not individually

 

--------------------------------------------------------------------------------


 

Class B

 

4,000

 

RICHARD AND SUSAN SMITH FAMILY FOUNDATION

 

 

 

 

 

 

 

 

 

 

 

 

 

 

/s/ Susan F. Smith

 

 

 

 

Susan F. Smith, as Trustee and not individually

 

 

 

 

 

 

 

 

 

 

Class B

 

6,500

 

RICHARD AND SUSAN SMITH 1990 CHARITABLE TRUST

 

 

 

 

 

 

 

 

 

 

 

 

 

 

/s/ Susan F. Smith

 

 

 

 

Susan F. Smith, as Trustee and not individually

 

 

 

 

 

 

 

 

 

/s/ Richard A. Smith

 

 

 

 

Richard A. Smith, as Trustee and not individually

 

 

 

 

 

 

 

 

 

 

Class B

 

31,000

 

NANCY LURIE MARKS FAMILY FOUNDATION

 

 

 

 

 

 

 

 

 

 

 

 

 

 

/s/ Nancy Lurie Marks

 

 

 

 

Nancy Lurie Marks, as Trustee and not individually

 

 

 

 

 

 

 

 

 

 

Class B

 

7,809

 

C.J.L. CHARITABLE FOUNDATION

 

 

 

 

 

 

 

 

 

 

 

 

 

 

/s/ Cathy J. Lurie

 

 

 

 

Cathy J. Lurie, as Trustee and not individually

 

--------------------------------------------------------------------------------


 

Class B

 

15,500

 

AMY SMITH AND JOHN G. BERYLSON CHARITABLE FOUNDATION

 

 

 

 

 

 

 

 

 

/s/ Amy Smith

 

 

 

 

Amy Smith Berylson, as Trustee and not individually

 

 

 

 

 

 

 

 

 

/s/ John G. Berylson

 

 

 

 

John G. Berylson, as Trustee and not individually

 

 

 

 

 

 

 

 

 

 

Class B

 

31,000

 

ROBERT AND DANA SMITH CHARITABLE FOUNDATION

 

 

 

 

 

 

 

 

 

/s/ Robert A. Smith

 

 

 

 

Robert A. Smith, as Trustee and not individually

 

 

 

 

 

 

 

 

 

/s/ Dana Weiss Smith

 

 

 

 

Dana Weiss Smith, as Trustee and not individually

 

 

 

 

 

 

 

 

 

 

Class B

 

31,000

 

KNEZ FAMILY CHARITABLE FOUNDATION

 

 

 

 

 

 

 

 

 

/s/ Debra Smith Knez

 

 

 

 

Debra Smith Knez, as Trustee and not individually

 

 

 

 

 

 

 

 

 

/s/ Brian J. Knez

 

 

 

 

Brian J. Knez, as Trustee and not individually

 

 

 

 

 

 

 

 

 

 

Class B

 

6,686

 

/s/ Amy Smith Berylson

 

 

 

 

Amy Smith Berylson, as Guardian of James T. Berylson

 

 

 

 

 

 

 

 

 

 

 

 

 

 

/s/ John G. Berylson

 

 

 

 

John G. Berylson, as Guardian of James T. Berylson

 

--------------------------------------------------------------------------------


 

Class B

 

6,686

 

/s/ Amy Smith Berylson

 

 

 

 

Amy Smith Berylson, as Guardian of Elizabeth S. Berylson

 

 

 

 

 

 

 

 

 

/s/ John G. Berylson

 

 

 

 

John G. Berylson, as Guardian of Elizabeth S. Berylson

 

 

 

 

 

 

 

 

 

 

Class B

 

6,686

 

/s/ Robert A. Smith

 

 

 

 

Robert A. Smith, as Guardian of Madeleine W. Smith

 

 

 

 

 

 

 

 

 

/s/ Dana Weiss Smith

 

 

 

 

Dana Weiss Smith, as Guardian of Madeleine W. Smith

 

 

 

 

 

 

 

 

 

 

Class B

 

6,686

 

/s/ Robert A. Smith

 

 

 

 

Robert A. Smith, as Guardian of Ryan A. Smith

 

 

 

 

 

 

 

 

 

/s/ Dana Weiss Smith

 

 

 

 

Dana Weiss Smith, as Guardian of Ryan A. Smith

 

 

 

 

 

 

 

 

 

 

Class B

 

6,686

 

/s/ Robert A. Smith

 

 

 

 

Robert A. Smith, as Guardian of Jackson A. Smith

 

 

 

 

 

 

 

 

 

/s/ Dana Weiss Smith

 

 

 

 

Dana Weiss Smith, as Guardian of Jackson A. Smith

 

 

 

 

 

TOTAL CLASS B:

 

6,038,586

 

 

 

 

 

 

 

 

 

TOTAL CLASS A:

 

16,471

 

 

 

 

--------------------------------------------------------------------------------

 